Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 1 of 35




                      EXHIBIT A
                  Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 2 of 35

    Person Filing:   Robin Hohorst
    Address (if not protected): 60 Ferndale Drive                                            / COPY
    City, State, Zip Code: Easton, CT 06612
    Telephone:(203)372-8262.(203)258-2495
                                                                                               F406116026-2-0        Only

    Email Address: Rlhdc@aol.com                                                                     CLERK OF THE SUPERIOR COURT
                                                                                                               V.GARCIA
    Lawyer's Bar Number:
                                                                                                            DEPUTY CLERK
    Representing 0Self, without a Lawyer or         Attorney for       Petitioner OR El Respondent




                                SUPERIOR COURT OF ARIZONA
                                   IN MARICOPA COUNTY


    Robin Hohorst                                                  Case Number:
                                                                                     C V2020-009471
    Name of Plaintiff
                                                                   Title:   CIVIL COMPLAINT

    Costco Wholesale
    Name of Defendant




    Plaintiff hereby submits this complaint against Defendant(s) and alleges the following:


                                           JURISDICTION and VENUE


    1     Maricopa County Superior Court has the legal authority to hear and decide this case
          because:(Check all boxes that are true.)

            I I   The value of this case exceeds $10,000 dollars.

           0 Replevin or other nonmonetary remedy will take place in Maricopa County.

                  The Plaintiff resides in Maricopa County.

           0 The Defendant resides in Maricopa County.

            0 The Defendant does business in Maricopa County.

            0 The events, actions, or debts subject of this Complaint occurred in Maricopa County.

            0 Other reason:



•   6Superior Court of Arizona in Maricopa County                                              CVC1Of 070118
        ALL RIGHTS RESERVED                             Page 1 of 4
              Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20   Page 3 of 35
                                                          Case Number:

                                                 DISCOVERY TIER

2.     Pursuant to Arizona Rules of Civil Procedure, Rule 26.2 (c)(3), the Court should assign
       m y case to the following tier based on the amount of damages I request.

        0 Tier 1 = Actions claiming $50,000 or less in damages.

        El Tier 2 = Actions claiming more than $50,000 and less than $300,000 in damages,

                          OR Actions claiming nonmonetary relief.

        0 Tier 3 = Actions claiming $300,000 or more in damages.


                                                    PARTIES

3.     The Plaintiff in this case is Robin Hohorst
       60 Ferndale Drive Easton CT 06612



4.     The Defendant in this case is Costco Wholesale




                                STATEMENT OF FACTS AND BREACH

8. Plaintiff was in line exiting Costco Wholesale when unbeknownst to her, she
     slipped on water leaking from Costco's Ice Coolers. Plaintiffs feet came out from


6. under her
             causing her Left shin to slam into the shopping cart creating a significant bruise
   & swelling; excruciating pain. Her R leg slipped laterally and jammed heel to floor


7. causing a sudden twisting ,turning kinetic chain reaction thereby causing her right
     leg to absorb the impact and total 140Ibs body weight; while arching backwards


8. holding onto cart so as to not hit head on the floor & trying to catch herself.
     Entire Right side was kinetically affected & damaged.

     4 witnesses were present, one being a Costco Employee Steve Davis from the
9.
     tire center.

@ Superior Court of Arizona in Maricopa County                                CVC1Of 070118
   ALL RIGHTS RESERVED                               Page 2 of 4
                Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20   Page 4 of 35
                                                           Case Number:



10. Being self employed,single parent and sole provider for my daughter one has to
     just keep working through while receiving conservative treatment, as invasive surgeirie
                        yvaIr con           09,14e)(1,-•
(If you need more space, add an attachment labeled "Statement of Facts and Breach," and continue
consecutive numbering.)



                                APPLICABLE LAW SUPPORTING CLAIMS

            Responsibility of Costco to maintain their premises free of any known danger'
         •)
       -eras to their business patrons & generalpublic

          ) Premise Liability



          ) Addendums to be made should they be necessary.




(         )

                                           110.




(         )

(If you need more space, add an attachment labeled "Applicable Laws Supporting Claims," and
continue consecutive numbering.)



                                                    INJURIES         .
          ) L Shin permanent bone contusion, R Knee complete horizontal lateral
       meniscus tear with associated para meniscal cysts, extensor tendinopathy,



    Superior Court of Arizona in Maricopa County                               CVC1Of 070118
     ALL RIGHTS RESERVED                               Page 3 of 4
                                                           Case Number
              Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20   Page 5 of 35
        )Grade 3 Chondromalacia patella


        ) Patella Chondral Fissuring with edema in Hoffa's fat pad.


        ) Patelofemoral maltracking with associated plantar is & gastrocnemius strain.


        ) Iliotibial Band Syndrome


(If you need more space, add an attachment labeled "Injuries," and continue consecutive numbering.)



                                               DEMAND FOR RELIEF


WHEREFORE, Plaintiff demands judgment against defendant(s), and each of them (if applicable)
for the following dollars, interest, costs and expenses incurred herein, or non-monetary remedy,
including reasonable attorneys' fees, and for such other and further relief as the Court may deem just
and proper.
        )All current and future medical care and treatment for injuries sustained, which
     unfortunately will only continue to exacerbate symptomatologies, as plaintiff

        ) WorkSand continuerjo perform all of her daily physical and bodily functions
     which require undue stress on to the joints durning such as is used in driving as

           Well.
          I want to be made whole & compensated for pain & continued suffering.

        )Court fees, filing fees and any other financial situations that I incurred due to
     Costco's negligent intrusion into my life.                      --kArck_vtA   coSkS

(If you need more space, add an attachment labeled "Demand for Relief," and continue consecutive
 numbering.)




Dated this
                    (Date of signature)




     (Signature of Plaintiff or Plaintiffs Attorney)


  Superior Court of Arizona in Maricopa County                                       .     CVC10f 070118
   ALL RIGHTS RESERVED                                 Page 4 of 4
                       Case 2:20-cv-01773-SMB Document 1-2 Filed
                                                              " 09/11/20 Page 6 of 35
                                                                 NIL NUMBER                                                                                     1.;




COSTCO WHOLESALE CORP.                                   WAREHOUSE LOC.#
           MEMBER FIRST REPORT OF INCIDENT TO BE FILLED OUT BY MEMBER ONLY
                                                      (Do Not Complete on BehalfofMember)
                    .••••
1.    Name:                               V)N.,
      IfMinor,Parent/Guardian:                                                                               ,
                                                                                             ,                                      .
2.    Date of Birth: tr          k?                 Email Addrcss: • ••        -4•:‹                                      1'             _          _
                             •        «                                                                 .    -
3.    Your address(Plea                         ndaip.a4NiP,
                                                           ),..--                           ••• et..K            -'            .
                                                                              (-N                            nr,--

4.    Home Phone:(?O        .2.) 3"3-               L*2-6ZWork Phone:(A)9          39 -oaP                       Cell Phone:   (26/           -
5.    Employer:        SE IF.:                                   City:
      Occupation/Job Title:                     ;•k.(P
                                                     -
6.    Are you a Costco Member? 'Yes                                  No                     Membership it                   1 ig 55"           (q3
                                                                                                                                               1.
      Ifyou are a guest of Costco, please identify Costco member who accompanied you:
      Name:                                                 Membership #1:                                            .Telephone No.:(
7.    Incident date: 5;
                      1- 1                \c<
                                          ,
                                                    Time incident occurred:
8.    Description ofIncident:             •‘•1 1,       i           xrk r         h4    r 4,4 -              erve e                  100*-
               e.C-1

9.    Did anyone witness the incident YES                    V/          No                     IF YES,PLEASE GIVE:
      Name:        S'keA.0 bOVIS-                                   Address/Phone No.:                  Ervirloi re
                                                                                                                  .•
      Name:                                                         Address/Phone No.:
      Name:                                                         Address/Phone No.:
10.   Was a Costco employee involved in the incident? YES                              NO                             IfYes, Who?
      Employee Name:
11.   Was anyone injured: YES                               NO                     IfYes, Who?
      Please describe(injury, illness, property damage):
           RA- ter,tt 4                 Qr
                             n        \clump.
                                                                              •



12.   Do you intend to seek medical treatment?                                                          Ifyes,name ofdoctor or hospital:

                                  dl
                             MEMBER SIGNA                                                           DA
                                                                                                         I                                   TIME

                                                    DISTRIBUTION?         White Copy: .RETAIN AT WAREHOUSE
                                                                          Yellow Copy REGIONAL MANAGER
                                                                          Pink Copy    MEMBER(UPON REQUEST)



FORM# SF03 03/12                                                                                                                                        90272
                        Case 2:20-cv-01773-SMB Document 1-2 Filed ML
                                                                  09/11/20 Page 7 of 35
                                                                      NUMBER


COSTCO WHOLESALE CORP.                              WAREHOUSE LOC.#
      MEMBER FIRST REPORT OF INCIDENT TO BE FILLED OUT BY MEMBER ONLY
                                                                    (Do Not Complete on Behalf of Member)

1.     Name:
       IfMinor,Parent/Guardian:
                                                                                                             t
2.     Date of Birth: Cr I                      ./              Email Address:                                                    •

3.     Your address(Pleaae cJudeci                                sp
                                                                                              .                   t

4.     Home Phone:(        ,),                                         2Work Phone:(- )                                        Cell Phone:(
                            _
5.     Employer:                                                                     City:                                             7-
                                           •                        . „.                     .
       Occupation / Job Title:                                         t- • t           r.
                                                                                                                                                                    —
6.     Are you a Costco Member? Yes                                                        No                    Membership #
       Ifyou are a guest of Costco, please identify Costco member who accompanied you:
       Name:                                                                  Membership #:                                      -Telephone No.:( )
7.     Incident date:        ;             \                    Time incident occurred:                            •
                                      ti


8.     Description ofIncident:                                         .                                 n


                                                       .4               ,4.                                                                                                —


9.     Did anyone witness the incident YES                                                     No                      IF YES,PLEASE GIVE:
        ame:                                                                             Address/Phone No.:
       Name:                                                                             Address/Phone No.: 3cr),12                   .2?)°     `4,1D'69( fri41+032
       Name: ldiNtr4'-                                                                   Address/Phone No.:5cto(                                    (----kAsdate.
10.    Was a Costco employee invol                     in the incident? YES                                                      IfYes, Who?
                                                        c'         I
       Employee 'ame:        errr,                                                                                                                   _ twc
11.    Was anyone injured: YES                                             NO                            IfYes, Who?                  hcr,
       Please describe(injury, illness, property damage):


                                      \-" &.jiV             .




 12.   Do you intend to seek medical treatiiiiiit?-YE,S                                                                   Ifyes,name of doctor or hospital:

                                 44



                                               ,,. .
                                                                ,.,1-,1          ,. .... fe .:: r _.,-
                                                                    .,, ,i,
                            MEMBER SIGNATDAE                                    ". „....:
                                                                                ,                                       DATE
                                                                        .
                                                                        .
                                                                DISTliBIUTION:                      White Copy: .RETAIN AT WAREHOUSE -
                                                                                                    Yellow Copy REGIONAL MANAGER .
                                                                                                    Pink Copy     MEMBER(UPON REQUEST)



FORM# SF03 03/12                                                                                                                                                        90272
A dvanced
                    Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 8 of 35

      - Radiology                                                    Robin hohorst




4ia Robin Lynn Hohorst                                                                       See all patient exams(3)
      DOB: 1960-Jun-17(60Y)        Gender: Female      Patient ID: 895976

View PDF... 1

  MR RIGHT KNEE WO-73721
 Priority                     Routine
 Accession Number             1002129006
 Referring Physician          Robin Hohorst
 Organization                 STMD1
 Status                       r
                              i Final Report
 Study Date                    2020 Aug 01 13:15
 Radiologist                   Karol, Ian G.
 Location                      MRAAASTAMFORD MRIAAAAASTAMFORD MRI

                         Report                                                        Images


[4r Final Report


 CLINICAL DATA: Right knee pain status post previous trauma. Patient has right knee clicking as well.

 TECHNIQUE: MR images of the right knee were obtained noncontrast following a standard musculoskeletal knee
 protocol.

 COMPARISON: None

 FINDINGS:

  MR images show a borderline amount of joint fluid. No significant popliteal cyst.

  Extensor mechanism is overall intact with regions of mild tendinosis/tendinopathy.

 The medial meniscus has mild intrasubstance degeneration without a distinct tear.

 The lateral meniscus has regions of degeneration and likely some diffuse horizontal tearing. Example is horizontal
 tearing of the junction of the posterior horn and body along the inferior articular surface on image 37 series 4.
 Likely some additional horizontal tearing of the anterior horn extending to the inferior articular surface on image 35
 series 4. There are small anterior para meniscal cysts such as associated with the meniscal tearing, image 17
 series 6.
The cruciate ligaments appear intact.
                  Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 9 of 35
The collateral ligaments appear intact.

Osseous structures show mild degenerative arthritis. No distinct acute osseous abnormality. No stress fracture. No
focal bone contusion as well appreciated..

The articular surfaces have some grade 3chondromalacia patellae such as medially and extending superiorly.
Laterally there are some patella chondral fissuring, image 21 series 7.

Edema in Hoffa's fat pad is nonspecific but can be associated with patellofemoral maltracking in the appropriate
clinical setting.

There is some mild hazy muscle edema along the posterior upper calf such as along the plantaris musculature on
image 30 series 10 and some mild edema along portions of the gastrocnemius musculature. Findings could be
related to mild musculature strains.

Deep to the medial head of the gastrocnemius there are some lobulated tracking tubular T2 hyperintensities such
as a region measuring up tO 5.5 cm in length by 0.8 cm AP by 2.9 cm transversely, image 12 series 7 and image
22 series 3. Differential considerations would include ganglion cysts, although, the findings are nonspecific. .


CONCLUSION:

Mild degenerative arthritis right knee without an acute osseous abnormality.

Suspect degeneration and diffuse nondisplaced tearing extending horizontally throughout the lateral meniscus as
noted above. Associated small anterior para meniscal cysts.

Edema in Hoffa's fat-pad is nonspecific but could be associated with patellar maltracking.

Grade 3 chondr'omalacia patellae including medially and superiorly.

Upper calf posterior musculature has some scattered regions of patchy muscle edema including along the
plantaris which differential considerations would include mild calf musculature strains.

Elongated tracking region of lobulated T2 hyperintensities measuring up to 5.5 cm deep to the mediaLhead
gastrocnemius. Nonspecific finding but differential considerations would include some tracking gan'gliOil cystic
changes. No aggressive MR characteristics.

Electronically Signed By: Ian G. Karol, M.D. on 8/3/2020 12:34 PM
 Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 10 of 35




August 9,2020




To whom it may concern:

Please note that by no means did I ever intend to find myself in this unfortunate situation of
litigation,
but for reasons totally out of my control, I am here presenting to you as a layman because I was
misinformed of the Statute of Limitation in Arizona; I was told it was 3 years, when in fact it is 2
years.

On Saturday,August 11, 2018 while visiting my daughter in Arizona, we decided to go to our
favorite store — COSTCO WHOLESALE with two of our friends. While pushing the shopping cart
& walking in line to get checked out, so as to EXIT Costco, I suddenly slipped on water that had
apparently been leaking from Costco's Ice Cooler which was and still is located on the left side
of the walking area - causing my feet to slip, my Left Shin to slam into the shopping cart so hard
as to cause an excruciating instantaneous swollen contusion to the bone, thy Right leg to
externally rotate and jam into the floor as my back arched backwards, my pelvis shifted
anteriorly and laterally sending the kinetic force of my full body weight from my right hip/pelvic
girdle through my femur to my knee to my ankle; thereby causing my injuries as outlined in this
complaint.

As a Sole proprietor practicing Chiropractic in the State of Connecticut for the last almost 35
years, I am very familiar with the framework of the human body, as well as its function and
means to repair itself. The human body is miraculous in its ability to heal, yet sometimes efforts
are met with limitations and intervention must be taken, so as to be made whole. Such has
been with this unfortunate intrusion of Costco's negligence of premises, into my life.

For starters, this incident occurred out of my home state while I was on a much needed
vacation, which was totally interrupted. Monday morning following the incident, I woke not only
with the obvious symptomatologies, as listed above, but also with sudden pain in my lower right
tooth. Again, I'm out of my home state, I was going to be leaving Thursday, so I'd stick it out. I
returned to JFK Friday morning and went straight to the Dentist only to learn that the tooth had
fractured straight through the roots — most likely from the sudden clenching of my jaw as I was
slipping and would therefore need to be extracted, which unfortunately they could not do at
that time, so I had to,wait until Monday. Now couple that with returning to my practice and
having to care for and adjust my patients, care for my elderly mom and everything else that falls
on the shoulders of a single parent, you become last on the list, but eventually you get there and
get treated for said injuries. Three weeks into care, my house was flooded out and damaged
 Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 11 of 35




from my towns Storm Drainage Easement on my property, totally devaluing my property. They
have accepted zero liability, which has forced me into litigation. Their hopes to wear me down,
so I go away. Try going up against a corrupt municipality it is exhausting to say the least, but
persevere I will. Two life changing, time consuming events that have consumed my life for the
last two years. Throw in another ragged piece to this equation for the last 7 months, as I am on
the East coast - the life changing effects of Covid-19 ....and my being considered an "Essential
Provider" in the State of Connecticut, quite honestly, I don't know how I keep going, especially
with the sleepless nights due to the injuries and pain sustained from the incident of August 11,
2018, but somehow I do.



 I reached out to Costco Wholesale's Insurance Carrier and was informed of the Statute of
Limitation for this case and unfortunately was shifted from one adjuster to another with the
 hopes of getting this resolved, yet we were never able to do such because of yet another
unfortunate, out of my control event ....that of Tropical Storm Isaias which set the State of
Connecticut into a State of Emergency, it is a FEMA situation of no power, no phone, nothing
....timing couldn't be worse. My Doctor is away on vacation until this up coming week, yet even
if he were here, they are shutdown without power from Tropical Storm Isaias; it's just awful. I
traveled for hours to get service to try to get assistance from the Arizona Superior Court and
reached out to Arizona Attorneys to see if someone would help me to file this case before the
Statute of Limitation of August 11, 2020 but was met with resistance mainly because it appears
that due to the fact that I didn't have surgery which would escalate my bills exponential, they
didn't feel it worth their while,. How sad and unethical a society we have become.

"MY LIFE MATTERS" and fight for "WHAT IS RIGHT, I WILL"          hence my attempt to wear yet
another hat in my 60 year old life ...that of a layman Attorney! I am,therefore filing this lawsuit
with the help of FEDEX and my daughter delivering these documents to the Clerk of Superior
Court.

Please pardon any layman errors, as I have tirelessly muddled through this entire process, with
the hopes of doing this right.


Thanking you in advance for your kind and just consideration.


Sincerely yours,

Robin Hohorst, DC.


PS: As if the above wasn't enough, today during my trip to Costco Wholesale in Connecticut
while in the produce cooler section, I slipped yet again from water dripping from the ceiling that
was puddling on the floor, thereby exacerbating my whole situation.
This is definitely a REPEAT OFFENDER OF COSTCO'S.
Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 12 of 35




                       EXHIBIT B
Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 13 of 35
Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 14 of 35




                       EXHIBIT C
         Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 15 of 35

                                                                                               C
Person Filing: Robin Hohorst                                                                                 2020
Address (if not protected):60 Ferndale Drive
City, state,Zip code:_Easton, CT 06612                                                              CLERK OF THE ERIOR COURT
Telephone:(203)372-8262.(203)258-2495                                                                         V.
                                                                                                           DEPUTY CLERK
Email Address: Rlhdc@aol.com
                                                                                                      For Clerk's Use Only
Lawyer's Bar Number:

Representing I=1 Self, without a Lawyer or      L_1 Attorney for   El Plaintiff OR   El Defendant

                              SUPERIOR COURT OF ARIZONA
                                 IN MARICOPA COUNTY
Robin Hohorst                                                           Case No.:
                                                                                           0V2020-009471
Name of Plaintiff
                                                                               SWARM legal advice from a
And                                                                                                              lawyer,
                                                                                contact the Lawyer Referral Service at
Costco Wholesale                                                                            602-257-4434
Name of Defendant                                                                                or
                                                                                     w ww.maricopalawyers.org
                                                                                         rnd bythc
                                                                           Mencope    untvtBar Asseu-i t
      WARNING: This is an official document from the court that affects your ngnts.CReacr rim cam-Tulle
                           If you do not understand it, contact a lawyer for help.



FROM THE STATE OF ARIZONA TO: Costco Wholesale
                                                            Name of Defendant

 1, A lawsuit has been filed against you. A copy of the lawsuit and other court papers arc served on you
    with this "Summons."
 2. If you do not want a judgment or order taken against you without your input, you must file an
    "Answer" or a "Response" in writing with the court, and pay the filing fee. If you do not file an
    "Answer" or "Response" the other party may be given the relief requested in his/her Petition or
    Complaint. To file your "Answer"or "Response"take, or send,the "Answer"or "Response"to the:

          •   Office of the Clerk of the Superior Court, 201 West Jefferson Street, Phoenix, Arizona 85003-
              2205 OR
          •   Office of the Clerk of the Superior Court, 18380 North 40th Street, Phoenix, Arizona 85032 OR
          •   Office of the Clerk of Superior Court, 222 East Javelina Avenue, Mesa, Arizona 85210-6201
              OR
          •   Office of the Clerk of Superior Court,14264 West Tierra Buena Lane,Surprise, Arizona,85374.
       Mail a copy of your "Response" or "Answer"to the other party at the address listed on the top of
       this Summons.




 Superior Court of Arizona in Maricopa County                                                 CV11f 031820
ALL RIGHTS RESERVED                                          Page 1 of 2
         Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 16 of 35

                                                                               Case Number:

 3. If this "Summons"and the other court papers were served on you by a registered process server or
    the Sheriff, within the State of Arizona, your "Response"or "Answer" must be filed within TWENTY
    (20) CALENDAR DAYS from the date you were served, not counting the day you were served. If this
    "Summons"and the other papers were served on you by a registered process server or the Sheriff
     outside the State of Arizona, your Response must be filed within THIRTY(30)CALENDAR DAYS from
    the date you were served, not counting the day you were served. Service by a registered process
    server or the Sheriff is complete when made.Service by Publication is complete thirty(30)days after
    the date of the first publication.
 4. You can get a copy of the court papers filed in this case from the Petitioner at the address listed at
    the top of the preceding page,from the Clerk of the Superior Court's Customer Service Center at:

         •    601 West Jackson, Phoenix, Arizona 85003
         •    18380 North 40th Street, Phoenix, Arizona 85032
         •    222 East Javelina Avenue, Mesa, Arizona 85210
         •    14264 West Tierra Buena Lane, Surprise, Arizona 85374.

 5. Requests for reasonable accommodation for persons with disabilities must be made to the division
    assigned to the case by the party needing accommodation or his/her counsel at least three(3)judicial
    days in advance of a scheduled proceeding.

 6. Requests for an interpreter for persons with limited English proficiency must be made to the division
    assigned to the case by the party needing the interpreter and/or translator or his/her counsel at least
    ten (10)judicial days in advance of a scheduled court proceeding.


7. Eviction Actions/Forcible Detainers: If you want to request a telephonic hearing, please contact the
   judge assigned to your case. If you do not know your assigned judge, or have not been assigned a
' judge, please contact Civil Court Administration at 602-506-1497.




SIGNED AND SEALED this date                                        COPY
                                                     CLERK OF SUPERIOR COURT
                                                                 AUG 1'O 2020
                                                                       CLERK OF THE SUPERIOR COURT
                                                                                 V. GARCIA
        By                                                                    DEPUTY CLERK
                                    Deputy Clerk




0Superior Court of Arizona in Maricopa County                                          CV11f 031820
ALL RIGHTS RESERVED                                  Page 2 of 2
Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 17 of 35




                       EXHIBIT D
Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 18 of 35
Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 19 of 35
Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 20 of 35
Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 21 of 35




                       EXHIBIT E
Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 22 of 35
Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 23 of 35




                       EXHIBIT F
              Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 24 of 35



Person Filing: Robin Hohorst
                                                                                             CO
Address (if not protected):60 Ferndale Drive
City, State,Zip Code: Easton, CT 06612                                                                                   .!
                                                                                               CLERK OF THE SUPERIOR COURT;
Telephone:(203)372-8262.(203)258-2495                                                                    V. G4RCIA
Email Address: Rlhdc@aol.com                                                                          DEPUTY CLERK
Lawyer's Bar Number:

Representing 0Self, without a Lawyer or 0Attorney for 0Plaintiff          OR     Defendant




                             SUPERIOR COURT OF ARIZONA
                                IN MARICOPA COUNTY

                                                                                V2020-009471
Robin Hohorst                                              Case Number:
 Name of Plaintiff
                                                           Title:    PLAINTIFF'S DEMAND for
                                                                     JURY TRIAL
Costco Wholesale
 Name of Defendant




        Plaintiff, Robin Hohorst                         , demands a trial by jury in this case. If this
                         (Name of Plaintiff)

case is sent to compulsory arbitration, Plaintiff demands a trial by jury if there is an appeal

from that compulsory arbitration.

                                                       011.
Dated this               il
                     Me
                     (Da o signature)                       Wi iT71 prvaintiff or Plaintiffs Attorney)




@Superior Court of Arizona in Maricopa County                                             CVC11f 050718
 ALL RIGHTS RESERVED                            •   Page 1 of 1
Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 25 of 35




                       EXHIBIT G
      Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 26  of of
                                                               Clerk 35the Superior Court
                                                                              *** Electronically Filed ***
                                                                              K. Higuchi-Mason, Deputy
                                                                                 9/1/2020 3:32:35 PM
                                                                                  Filing ID 11962754



 1        THE CAVANAGH LAW FIRM
             A Professional Association
 2         1850 NORTH CENTRAL AVENUE
                    SUITE 2400
 3         PHOENIX, ARIZONA 85004-4527
                  (602) 322-4000
 4
     Cassandra V. Meyer, SBN 021124
 5   cmeyer@cavanaghlaw.com
     Tyler B. Sankey, SBN 034753
 6   tsankey@cavanaghlaw.com
     Attorneys for Defendant Costco Wholesale Corporation
 7
 8                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

 9                                 IN AND FOR THE COUNTY OF MARICOPA

10
     ROBIN HOHORST,                                      NO. CV2020-009471
11
                                            Plaintiff,
12                                                       DEFENDANT COSTCO WHOLESALE
     v.                                                  CORPORATION’S ANSWER TO
13                                                       PLAINTIFF’S COMPLAINT
     COSTCO WHOLESALE,
14
                                          Defendant.
15
16            Defendant Costco Wholesale Corporation (“Defendant”), by and through

17   undersigned counsel, for its Answer to Plaintiff’s Complaint states as follows:

18            1.        Answering paragraph 1 of Plaintiff’s Complaint, Defendant admits only that

19   the Court has jurisdiction over the subject matter and the parties to the litigation. Defendant

20   denies that Plaintiff is entitled to the relief she seeks. Further, Defendant admits only that it

21   is a Washington corporation doing business in Maricopa County, state of Arizona.

22            2.        Answering paragraph 2 of Plaintiff’s Complaint, Defendant does not dispute

23   Plaintiff’s Tier 2 designation. Defendant demands strict proof of Plaintiff’s claimed

24   damages.

25            3.        Defendant admits paragraph 3 of Plaintiff’s Complaint, upon information

26   and belief.




     9312123_1
                                                                                  Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 27 of 35




                                                                             1           4.     Answering paragraph 4 of Plaintiff’s Complaint, Defendant does not dispute
                                                                             2   that it is the defendant in the case.
                                                                             3           5.     Defendant is without sufficient information and knowledge to form a belief
                                                                             4   as to the truth or falsity of the allegations contained in paragraph 5 of Plaintiff’s
                                                                             5   Complaint and therefore denies the same.
                                                                             6           6.     Defendant is without sufficient information and knowledge to form a belief
                                                                             7   as to the truth or falsity of the allegations contained in paragraph 6 of Plaintiff’s
                                                                             8   Complaint and therefore denies the same.
                                                                             9           7.     Defendant is without sufficient information and knowledge to form a belief
                                                                    10           as to the truth or falsity of the allegations contained in paragraph 7 of Plaintiff’s
                                     1850 NORTH CENTRAL AVENUE, SUITE 2400
  T HE C AVANAGH L AW F IRM , P.A.




                                                                    11           Complaint and therefore denies the same.
                                          PHOENIX, ARIZONA 85004-4527




                                                                    12                   8.     Defendant is without sufficient information and knowledge to form a belief
                                                 (602) 322-4000
LAW OFFICES




                                                                    13           as to the truth or falsity of the allegations contained in paragraph 8 of Plaintiff’s
                                                                    14           Complaint and therefore denies the same.
                                                                    15                   9.     Defendant is without sufficient information and knowledge to form a belief
                                                                    16           as to the truth or falsity of the allegations contained in paragraph 9 of Plaintiff’s
                                                                    17           Complaint and therefore denies the same.
                                                                    18                   10.    Defendant is without sufficient information and knowledge to form a belief
                                                                    19           as to the truth or falsity of the allegations contained in paragraph 10 of Plaintiff’s
                                                                    20           Complaint and therefore denies the same.
                                                                    21                   11.    The allegations contained in the “Applicable Law Supporting Claims”
                                                                    22           section on page 3 of Plaintiff’s Complaint are not a complete nor accurate statement of the
                                                                    23           duty owed or the law so Defendant denies the allegations.
                                                                    24                   12.    Responding to the “Injuries” section on pages 3 through 4 of Plaintiff’s
                                                                    25           Complaint, Defendant denies the allegations contained therein and further denies that
                                                                    26           Plaintiff is entitled to the relief sought. Defendant demands strict proof of Plaintiff’s




                                                                                 9312123_1                                   2
                                                                                  Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 28 of 35




                                                                             1   claimed damages.
                                                                             2           13.   Defendant denies Plaintiff’s prayer for relief contained in the “Demand for
                                                                             3   Relief” section on page 4 of Plaintiff’s Complaint.
                                                                             4                                  AFFIRMATIVE DEFENSES
                                                                             5           1.    Defendant denies each and every allegation in Plaintiff’s Complaint not
                                                                             6   expressly admitted herein.
                                                                             7           2.    Plaintiff’s injuries, if any, were the result of Plaintiff’s sole and separate
                                                                             8   negligence, or of her contributory or comparative negligence, or of her assumption of the
                                                                             9   risk, and Plaintiff’s claims are barred thereby, in whole or in part.
                                                                    10                   3.    Plaintiff’s Complaint fails to state a claim upon which relief can be granted
                                     1850 NORTH CENTRAL AVENUE, SUITE 2400
  T HE C AVANAGH L AW F IRM , P.A.




                                                                    11           against this Defendant and must, therefore, be dismissed.
                                          PHOENIX, ARIZONA 85004-4527




                                                                    12                   4.    Defendant alleges, upon information and belief, that Plaintiff’s injuries were
                                                 (602) 322-4000
LAW OFFICES




                                                                    13           the result of the conduct of third parties over whom this Defendant had no control.
                                                                    14                   5.    Defendant alleges, upon information and belief, that other non-party and/or
                                                                    15           non-parties may be at fault for all or part of Plaintiff’s alleged damages, if any.
                                                                    16                   6.    Defendant alleges, upon information and belief, that the damages, if any,
                                                                    17           sustained by Plaintiff were a direct result of an independent, intervening and/or
                                                                    18           superseding act by some other person and/or company and/or corporation not under the
                                                                    19           control of this Defendant.
                                                                    20                   7.    Defendant alleges, upon information and belief, that the alleged condition, if
                                                                    21           any, was open and obvious and that Plaintiff had a duty to avoid such condition.
                                                                    22                   8.    To avoid a waiver and pending further discovery, Defendant alleges
                                                                    23           insufficiency of process, insufficiency of service of process, lack of personal jurisdiction,
                                                                    24           the doctrine of avoidable consequences, waiver, estoppel, and laches.
                                                                    25                   Defendant reserves the right to raise additional affirmative defenses in this matter
                                                                    26           should any such affirmative defenses become known during the pendency of this matter.




                                                                                 9312123_1                                     3
                                                                                  Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 29 of 35




                                                                             1           WHEREFORE, having fully responded to the allegations of Plaintiff’s Complaint,
                                                                             2   Defendant requests that the same be dismissed, that Plaintiff take nothing thereby, and
                                                                             3   that Defendant be discharged with its costs herein incurred and expended, as allowed by
                                                                             4   law.
                                                                                               DATED this 1st day of September, 2020.
                                                                             5
                                                                                                                        THE CAVANAGH LAW FIRM, P.A.
                                                                             6
                                                                             7                                          By: /s/ Cassandra V. Meyer
                                                                                                                            Cassandra V. Meyer
                                                                             8                                              Tyler B. Sankey
                                                                                                                            Attorneys for Costco Wholesale Corporation
                                                                             9
                                                                                 Electronically filed this 1st day of
                                                                    10           September, 2020, with:
                                     1850 NORTH CENTRAL AVENUE, SUITE 2400
  T HE C AVANAGH L AW F IRM , P.A.




                                                                    11           The Clerk of the Court
                                          PHOENIX, ARIZONA 85004-4527




                                                                                 Maricopa County Superior Court
                                                                    12
                                                 (602) 322-4000




                                                                                 and a COPY mailed/e-mailed this date to:
LAW OFFICES




                                                                    13
                                                                                 Robin Hohorst
                                                                    14           60 Ferndale Drive
                                                                                 Easton, CT 06612
                                                                    15           rlhdc@aol.com
                                                                                 Plaintiff Pro Per
                                                                    16
                                                                                 By: /s/ Darlene Dahl
                                                                    17
                                                                    18
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26



                                                                                 9312123_1                                       4
Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 30 of 35




                       EXHIBIT H
     Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 31  of of
                                                              Clerk 35the Superior Court
                                                                            *** Electronically Filed ***
                                                                                M. Bouise, Deputy
                                                                               9/1/2020 3:40:07 PM
                                                                                Filing ID 11962814



 1        THE CAVANAGH LAW FIRM
             A Professional Association
 2         1850 NORTH CENTRAL AVENUE
                    SUITE 2400
 3         PHOENIX, ARIZONA 85004-4527
                  (602) 322-4000
 4
     Cassandra V. Meyer, SBN 021124
 5   cmeyer@cavanaghlaw.com
     Tyler B. Sankey, SBN 034753
 6   tsankey@cavanaghlaw.com
     Attorneys for Defendant Costco Wholesale Corporation
 7
                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
                               IN AND FOR THE COUNTY OF MARICOPA
 9
10
     ROBIN HOHORST,                                       NO. CV2020-009471
11
                                            Plaintiff,    CERTIFICATE RE: COMPULSORY
12                                                        ARBITRATION
     v.
13
     COSTCO WHOLESALE,
14
                                          Defendant.
15
           Pursuant to Ariz. R. Civ. P. 72, Defendant, by and through undersigned counsel,
16
     hereby states that the largest award sought by Plaintiff, including punitive damages, but
17
     excluding interest, attorneys’ fees and costs, DOES exceed the limit set by local rules for
18
     a compulsory arbitration, upon information and belief. This case IS NOT subject to the
19
     Uniform Rules of Procedure for arbitration, upon information and belief.
20
           DATED this 1st day of September, 2020.
21
22                                           THE CAVANAGH LAW FIRM, P.A.

23
                                             By: /s/ Cassandra V. Meyer
24                                               Cassandra V. Meyer
                                                 Tyler B. Sankey
25                                               Attorneys for Defendant Costco Wholesale
                                                 Corporation
26
                                                                                 Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 32 of 35




                                                                             1   Electronically filed this 1st day of
                                                                                 September, 2020, with:
                                                                             2
                                                                                 The Clerk of the Court
                                                                             3   Maricopa County Superior Court
                                                                             4   and a COPY mailed/e-mailed this date to:
                                                                             5   Robin Hohorst
                                                                                 60 Ferndale Drive
                                                                             6   Easton, CT 06612
                                                                                 rlhdc@aol.com
                                                                             7   Plaintiff Pro Per
                                                                             8   By: /s/ Darlene Dahl
                                                                             9
                                                                    10
                                     1850 NORTH CENTRAL AVENUE, SUITE 2400
  T HE C AVANAGH L AW F IRM , P.A.




                                                                    11
                                          PHOENIX, ARIZONA 85004-4527




                                                                    12
                                                 (602) 322-4000
LAW OFFICES




                                                                    13
                                                                    14
                                                                    15
                                                                    16
                                                                    17
                                                                    18
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26



                                                                                                                            2
Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 33 of 35




                        EXHIBIT I
      Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 34  of of
                                                               Clerk 35the Superior Court
                                                                                   *** Electronically Filed ***
                                                                                        M. Cain, Deputy
                                                                                      9/1/2020 3:43:56 PM
                                                                                       Filing ID 11962893



 1
 2               THE CAVANAGH LAW FIRM
                    A Professional Association
 3                1850 NORTH CENTRAL AVENUE
                           SUITE 2400
 4                PHOENIX, ARIZONA 85004-4527
                         (602) 322-4000

 5
 6   Cassandra V. Meyer, SBN 021124
     cmeyer@cavanaghlaw.com
 7   Tyler B. Sankey, SBN 034753
     tsankey@cavanaghlaw.com
 8   Attorneys for Defendant Costco Wholesale Corporation
 9
                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
10
                               IN AND FOR THE COUNTY OF MARICOPA
11
12   ROBIN HOHORST,                                              NO. CV2020-009471
13                                                 Plaintiff,
                                                                 DEMAND FOR JURY TRIAL
14   v.
15   COSTCO WHOLESALE,
16                                               Defendant.
17
18           Defendant Costco Wholesale Corporation hereby requests a trial by jury of all the
19   facts and issues in the above-captioned cause of action.
20           DATED this 1st day of September, 2020.
21                                                  THE CAVANAGH LAW FIRM, P.A.
22
                                                    By: /s/ Cassandra V. Meyer
23                                                      Cassandra V. Meyer
                                                        Tyler B. Sankey
24                                                      Attorneys for Defendant Costco Wholesale
                                                        Corporation
25
26




     9313066_1
                                                                                  Case 2:20-cv-01773-SMB Document 1-2 Filed 09/11/20 Page 35 of 35




                                                                             1   Electronically filed this 1st day of
                                                                                 September, 2020, with:
                                                                             2
                                                                                 The Clerk of the Court
                                                                             3   Maricopa County Superior Court
                                                                             4   and a COPY mailed/e-mailed this date to:
                                                                             5   Robin Hohorst
                                                                                 60 Ferndale Drive
                                                                             6   Easton, CT 06612
                                                                                 rlhdc@aol.com
                                                                             7   Plaintiff Pro Per
                                                                             8   By: /s/ Darlene Dahl
                                                                             9
                                                                    10
                                     1850 NORTH CENTRAL AVENUE, SUITE 2400
  T HE C AVANAGH L AW F IRM , P.A.




                                                                    11
                                          PHOENIX, ARIZONA 85004-4527




                                                                    12
                                                 (602) 322-4000
LAW OFFICES




                                                                    13
                                                                    14
                                                                    15
                                                                    16
                                                                    17
                                                                    18
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26



                                                                                 9313066_1                                  2
